Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 21 and 27 are objected to because of the following informalities:  
In re claim 1 line 6, the word “engagement” should be changed to – an engagement – so as to provide antecedent basis for the recitation “the engagement” on line 12.
In re claim 21 line 9, the word “engagement” should be changed to – an engagement – so as to provide antecedent basis for the recitation “the engagement” on line 14.
In re claim 27 line 1, the word “engagement” should be changed to – an engagement –.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Peirce et al. (USPN. 6,530,102 B1 – hereinafter Peirce et al.).
Pierce et al. discloses all of the structural as claimed coupling mechanism for (intended use) 

a brush carriage assembly-side connector (40) connectable to the brush carriage assembly; 
a machine-side connector (30) connectable to the surface maintenance machine (12); 
a connecting rod (46) facilitating engagement between the brush carriage assembly-side connector and the machine-side connector; and
a bracket assembly (34/36) positioned between the brush carriage assembly-side connector and the machine-side connector, the bracket assembly being connectable with the brush carriage assembly-side connector and/or the machine-side connector, the bracket assembly being configured to receive the connecting rod to engage therewith,
the engagement between the connecting rod and the bracket assembly facilitating:
a first relative movement (figures 4-8) between the connecting rod and at least a portion of the bracket assembly in a direction perpendicular to an operating surface on which the surface maintenance machine is traveling, and
a pivoting of the bracket assembly about a pivot axis passing through the connecting rod, the first relative movement and the pivoting maintaining each wheel of the plurality of wheels of the storage cart on the operating surface during travel of the surface maintenance machine thereon.

Claims 26-27 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ickes et al. (USPUB. 2017/0164805 – hereinafter Ickes et al.).
Ickes et al. discloses all of the structural (figures 19 and 21-22) as claimed a surface maintenance machine, comprising:
a mobile body supported by a plurality of wheels, the mobile body comprising a front

an on-board power source [para0045] housed in the mobile body, the on-board power source configured to provide power to and thereby self-propel the surface maintenance machine by imparting a rotational movement to at least one wheel of the plurality of wheels of the surface maintenance machine, thereby propelling the surface maintenance machine;
one or more surface maintenance tools (806/400) configured to perform one or more surface maintenance operations on an operating surface; and 
a cart (804) removably connectable with at least one of the front surface, rear surface or lateral surfaces of the surface maintenance machine, the cart comprising a hollow body portion for storing one or more surface maintenance tools and/or supplies (figures 19 and 22).
In re claim 27, Ickes et al. discloses an engagement between the cart and the mobile body of the surface maintenance machine prevents movement of the cart relative to the surface maintenance machine when the cart is connected to the surface maintenance machine (figures 19 and 22).


Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 

However, claim 21 is allowed because the prior art neither shows nor teaches the surface maintenance machine having one or more surface maintenance tools configured to perform one or more surface maintenance operations on an operating surface; and
a coupling mechanism for removably coupling a storage cart to the surface maintenance machine and in combination with other elements recited.
Claims 22-25 are allowed due to it dependency on allowable claim 21.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer 

/TONY H WINNER/Primary Examiner, Art Unit 3611